DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/3/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 5, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al (JP 2015/124444 A) in view of Murahara et al (US 2016/0289890 A1).
Regarding claims 1, 5, 8-11 and 15, Yoshimoto teaches an artificial leather base material comprising a fabric (e.g., polyamide fibers), and an elastic polymer, fine particles or a first pigment (e.g., copper or other fillers), and a plasticizer, surfactant, or modifier (e.g., waxes or oils) that have been applied to the fabric, wherein the elastic polymer comprises a (meth)acrylic elastic polymer and a polyurethane (para 1-2, 10, 14, 21, 25, 33, 37, 38, 43, 46, 59-60). Yoshimoto further teaches the use of fillers such as talc (e.g., Mohs hardness less than 4) and surfactants; wherein the fillers may function as pigments (i.e., the first pigment) (para 46-47, 62). 
Yoshimoto teaches the ratio of the polymer (i.e., polymer elastic body) to the fiber body should be at most 5 to 40% by mass; the ratio of the first pigment (or filler) to the fiber body should be at most 0.01 to 20% by mass (para 42); and the ratio of the modifier to the fiber body may be between 3 and 30% by mass (para 54); so assuming a fiber body with a weight of 1, the by mass ranges of the constituent based on the low to high end ranges of the total sheet would be at least: polymer (~4.6% to ~28%); 1st pigment (or filler) (~0% to ~15.6%); modifier (~2.8% to ~22%); and fabric (~52.6% to ~92.5%); and a ratio of the 1st pigment to the (meth)acrylic elastic polymer would be ~0% to ~50% by mass, since the (meth)acrylic elastic polymer could make up a very small amount (~0%) or a substantially large amount (~100%) of the polymer elastic body that comprises a (meth)acrylic elastic polymer and a polyurethane.  Yoshimoto further teaches or suggests the fabric may be non-woven and have an average fineness of 0.9 or less (para 21, 29).
These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yoshimoto, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Yoshimoto fails to suggest the fine particles comprise at least one selected from the group consisting of calcium sulfate, aluminum silicate, calcium carbonate, magnesium oxide, magnesium carbonate, magnesium hydroxide, and aluminum hydroxide; and the plastizicer or modifier comprises a fatty acid ester.
Murahara teaches polyurethane binder or coating compositions for improving the textures of artificial leather comprising (meth)acrylate polymers, fillers such as calcium carbonate, and surfactants and/or modifiers such as fatty acid esters  (para 3, 6, 7, 148, 150-151, 194, 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the polyurethane coatings of Murahara with the polymer coatings of Yoshimoto for artificial leather with improved textures. 
Regarding the limitations “a product of a bending resistance, a durometer Shore C hardness, and a thickness of the artificial leather base material is 200 to 400 mm2” and “wherein a total of an apparent density of the fine particles and an apparent density of the (meth)acrylic elastic polymer is 0.15 to 0.4 g/cm3,” Yoshimoto as modified by Murahara would have either suggested or rendered obvious to one of ordinary skill in the art at the time of invention the structure and composition of the artificial base leather of the instant claims; so it is deemed to meet these limitations. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust both the thickness and hardness of the artificial leather to optimize its ability to mimic the properties of natural leather. 
Regarding claims 12-14, Yoshimoto suggests an aniline leather (i.e., grain-finished artificial leather) formed with the artificial leather base material and a grain-like skin resin layer (e.g., coating film) formed on at least one surface of the artificial leather base material (para 57-60); wherein the coating film or skin layer may have a thickness of 30 to 300 μm (para 67).

Response to Arguments
	Applicant contends that fails to suggest that the 1st pigment and fillers in Yoshimoto do not overlap with the fine particles in claim 1, and Yoshimoto does not suggest the composition of the artificial of claim 1, it cannot possess the properties of the fine leather.
This is not persuasive. Yoshimoto teaches the ratio of the polymer elastic body to the fiber body should be at most 5 to 40% by mass; the ratio of the first pigment (or filler) to the fiber body should be at most 0.01 to 20% by mass (para 42); and the ratio of the modifier (i.e., plasticizer) to the fiber body may be between 3 and 30% by mass (para 54); so assuming a fiber body with a weight of 1, the by mass ranges of the constituent based on the low to high end ranges of the total sheet would be at least: polymer (~4.6% to ~28%); 1st pigment (or filler) (~0% to ~15.6%); modifier (~2.8% to ~22%); and fabric (~52.6% to ~92.5%); %); and a ratio of the 1st pigment to the (meth)acrylic elastic polymer would be ~0% to ~50% by mass, since the (meth)acrylic elastic polymer could make up a very small amount (~0%) or a substantially large amount (~100%) of the polymer elastic body that comprises a (meth)acrylic elastic polymer and a polyurethane; so Yoshimoto teaches embodiments wherein the 1st pigment of Yoshimoto overlaps with the fine particles in claim 1. Furthermore, Yoshimoto teaches the modifier may also contain a relatively small amount of a substantial amount of filler (i.e., fine particles) (para 52).
Regarding the limitations “a product of a bending resistance, a durometer Shore C hardness, and a thickness of the artificial leather base material is 200 to 400 mm2” and “wherein a total of an apparent density of the fine particles and an apparent density of the (meth)acrylic elastic polymer is 0.15 to 0.4 g/cm3,” Yoshimoto as modified by Murahara would have either suggested or rendered obvious to one of ordinary skill in the art at the time of invention the structure and composition of the artificial base leather of the instant claims; so it is deemed to meet these limitations. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust both the thickness and hardness of the artificial leather to optimize its ability to mimic the properties of natural leather. 
In regards to the selection of fillers and unexpected results, Yoshimoto is not relied upon for the teaching of a specific filler. Murahara teaches polyurethane binder or coating compositions for improving the textures of artificial leather comprising (meth)acrylate polymers, fillers such as calcium carbonate, and surfactants and/or modifiers such as fatty acid esters  (para 3, 6, 7, 148, 150-151, 194, 216). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the polyurethane coatings of Murahara with the polymer coatings of Yoshimoto for artificial leather with improved textures. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783